Citation Nr: 0015372	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  96-50 910	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	K. A. Lieberman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from July 1951 to July 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to an October 1998 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a January 1998 decision of the Board denying 
entitlement to service connection for bilateral defective 
hearing and tinnitus, and, in so doing, remanded the case to 
the Board for further action consistent with an October 1998 
Joint Motion for Remand.  

Subsequent to the Court's Order, the Board, in March 1999, 
remanded the case to the Regional Office (RO) for additional 
development.  The case is now, once more, before the Board 
for appellate review.  


REMAND

As grounds for the aforementioned Joint Motion, it was 
asserted that the Board, in its January 1998 decision, failed 
to provide "adequate reasons and bases" for its conclusion 
that there existed "no competent medical evidence" relating 
the veteran's current hearing loss and tinnitus to his active 
military service.  

In that regard, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of either hearing loss or tinnitus.  While in August 
1952, the veteran sustained a shrapnel wound to his left 
thigh, no hearing loss or tinnitus were noted at that time.  
At the time of the veteran's service separation examination 
in July 1954, hearing for the whispered and spoken voice was 
15/15 in each ear.  

In 1995, the veteran filed his initial claim for service 
connection for hearing loss and tinnitus.  At that time, he 
argued that, while in service, he was injured by a mortar 
round, following which he experienced a constant tinnitus 
which eventually subsided.  According to the veteran, he has 
over the years suffered from an intermittent tinnitus, which 
became constant in 1995.  

In August 1995, the veteran underwent a private audiometric 
examination, the results of which were consistent with 
bilateral high frequency sensorineural hearing loss.  This 
audiogram represents the first objective evidence following 
the veteran's discharge from service of chronic defective 
hearing.  At that time, the veteran complained of an 
"intermittent noise" which had been present since the time of 
his service as a mortarman in the 1950's.  

On Department of Veterans Affairs (VA) otologic examination 
in October 1996, the veteran once again gave a history of 
having been "blown up" by a mortar round in Korea, following 
which he experienced a slight hearing loss, as well as 
tinnitus.  According to the veteran, over the years, his 
tinnitus had been intermittent, but in the past year had 
become "persistent."  A physical examination of the veteran's 
ears was essentially within normal limits.  Audiometric 
examination revealed a bilateral sensorineural hearing loss 
at 4,000 cycles, with speech discrimination of 96 percent 
bilaterally.  The pertinent diagnosis was bilateral tinnitus 
and mild high frequency sensorineural hearing loss, noise 
induced.  

In correspondence of January 1998, another of the veteran's 
physicians wrote that he had recently seen the veteran "for 
evaluation of troublesome tinnitus."  Reportedly, the veteran 
complained of tinnitus following a mortar explosion in Korea, 
which had been intermittent for the years following the 
explosion, but, as of May 1995, had become persistent.  
Interestingly, the veteran had, apparently, not had 
significant noise exposure since the time of his service in 
Korea.  Audiometric examination revealed bilateral high 
frequency sensorineural hearing loss with a peak at 5,000 
cycles.  The pertinent diagnoses were bilateral high 
frequency sensorineural loss secondary to noise trauma in 
Korea, and tinnitus secondary to such noise trauma.  It was 
the opinion of the veteran's private physician that, given 
the lack of noise exposure since the time of the veteran's 
service in Korea, his tinnitus was "secondary to...acoustic 
trauma."  

As part of the Board's March 1999 Remand, it was requested 
that the veteran be afforded additional VA otologic and 
audiometric examinations in order to more accurately 
determine the origins of his hearing loss and tinnitus.  It 
was additionally requested that, prior to conducting the 
examinations in question, the examiners be furnished with and 
review the veteran's entire claims folder and a copy of the 
Board's Remand.  Upon completion of the requested 
examinations, the examiners were to specifically comment as 
to whether the veteran currently suffered from chronic 
hearing loss and/or tinnitus, and, if so, whether such 
hearing loss and tinnitus as likely as not had their origin 
during his period of active military service.  In rendering 
this opinion, the examiners were to take into consideration 
the aforementioned 40+ year gap between the veteran's 
military service and the first clinical evidence of either 
hearing loss or tinnitus, and whether, given the entire 
evidence of record, any stated causal relationship between 
the veteran's inservice acoustic trauma and his current 
pathology would be speculative.

A review of the veteran's claims folder would appear to 
indicate that, in June 1999, the aforementioned questions 
were posed to examiners acting as agents of the VA Medical 
Center Division in Reno, Nevada.  Regrettably, the requested 
information was not forthcoming.  More specifically, the 
veteran's claims folder was apparently not available to 
either the examining otologist or audiologist.  Moreover, the 
requested opinions, to the extent that such opinions were 
furnished, appear to be based almost solely on history 
provided by the veteran, and not on a review of medical and 
other pertinent evidence.  Under such circumstances, there 
continues to exist some question as to the exact nature and 
etiology of the veteran's claimed hearing loss and tinnitus.  
This is particularly the case given the 40+ year gap between 
the veteran's period of active service and the first clinical 
evidence of either defective hearing or tinnitus.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claims.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.103(a) (1998).  
Moreover, pursuant to recent decisions of the Court, a Remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  See Stegall v. 
West, 11 Vet. Ap. 268 (1998).  Accordingly, in light of the 
aforementioned, the case is once again REMANDED to the RO for 
the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 1999, the date of 
the veteran's most recent VA 
examinations, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  

2.  The veteran should then be afforded 
additional VA otologic and audiometric 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed hearing loss and tinnitus.  
To the extent possible, these 
examinations should be conducted by 
physicians and/or audiologists who have 
not heretofore seen or examined the 
veteran.  In addition, the audiometric 
examination should be conducted in 
compliance with the standard VA protocol 
for such examinations, utilizing the 
Maryland CNC speech stimulus materials 
(and not the CID W-22 Word Lists) for 
speech discrimination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examinations, the examining 
otologist and audiologist should 
specifically comment as to whether the 
veteran currently suffers from chronic 
hearing loss and/or tinnitus, and, if so, 
whether such hearing loss and tinnitus as 
likely as not had their origin during his 
period of active military service.  In 
rendering this opinion, the examiner(s) 
should take into consideration the 
aforementioned 40+ year gap between the 
veteran's military service and the first 
clinical evidence of either hearing loss 
or tinnitus, and whether, given the 
entire evidence of record, any stated 
causal relationship between the veteran's 
inservice acoustic trauma and his current 
pathology would be merely speculative.  
All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  The claims file 
and a separate copy of this REMAND must 
be made available to and reviewed by the 
examiner(s) prior to conduction and 
completion of the examination(s).  

3.  Thereafter, the Regional Office (RO) 
should review the claims file to ensure 
that all of the above-requested 
development has been completed.  In 
particular, the RO should review the 
aforementioned examination reports to 
ensure that they are responsive to, and 
in complete compliance with, the 
directives of this remand, and, if not, 
the RO should take corrective action.  

Following completion of the above actions, the RO should 
review the evidence, and determine whether the veteran's 
claims may now be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case, and given an ample 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
appellant until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




